In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated January 18, 1994, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We reject the defendant’s contention that the plaintiff failed to raise an issue of fact as to whether the defendant had constructive notice of the allegedly defective stairway which caused the plaintiff’s injuries. To constitute constructive notice, a defect must be visible and apparent and it must exist for a sufficient length of time prior to the accident to permit a defendant or his employee to discover and remedy it. The plaintiff provided an affidavit from an expert who examined both the stairway and the photographs and concluded that the defective condition existed for a substantial period of time prior to the accident. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.